DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-18, drawn to a method of detecting a target analyte using a microfluidic device.
Group II, claims 19-21, drawn to a microfluidic device.
Group III, claim 22, drawn to a nanobiosensor. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
1) Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the device of Group II, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhong et al. (US 2014/0030717 A1).  Specifically, Zhong et al. disclose a microfluidic device comprising (see Fig. 1D):
 a planar substrate (PDMS layer) comprising a sample inlet well (one of the terminal wells 30) positioned above a sample chamber (part of channel 40 below sample inlet well) in or on the substrate and a detection chamber (see [0009]) in fluid communication with the sample chamber via a microfluidic channel (part of channel 40 connecting sample chamber and detection chamber) extending from the sample chamber to the detection chamber; 
a washing chamber (another one of the wells 30) positioned along the microfluidic channel 40  intermediate to the sample chamber and the detection chamber; and 
a magnet positioned external and adjacent to said microfluidic channel, wherein said magnet is translatable along a plane parallel and to the plane of said microfluidic channel (see [0038]).
2) Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a nanobiosensor comprising a magnetic nanoparticle releasably attached to a plurality of reporter molecules, this technical feature is not a special technical feature as it does not Kokoris et al. (US 2012/0071330 A1). Specifically, Kokoris et al. disclose a magnetic bead 180 releasably coupled to a reporter molecule 130 via a cleavable linker 182 (see Fig. 1).  
3) Groups II and III lack unity of invention a priori because the groups do not share the same or corresponding special technical feature.
During a telephone conversation with Crissa Cook, a provisional election was made with preservation of traverse to prosecute the invention of Group I, claims 1-18. Affirmation of this election must be made by applicant in replying to this Office action. Claims 19-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Response to Amendment
The preliminary amendment filed on May 14, 2019 is acknowledged. 
Information Disclosure Statement
The IDS submitted on August 14, 2019 is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because the word “the microfluidic channels” lacks antecedent basis. In addition, the words “the nanobiosensor(s)”, “the microfluidic channel(s)”, “target analyte(s)”, “magnetic nanoparticle(s)” and “reporter molecule(s)” are inconsistently singularized/pluralized.    
Corrections are required. See MPEP § 608.01(b).
Claim Objections
Claims 8, 11 and 15 are objected to because of the following informalities:  
In claim 8, the limitation “comprising” should be changed to “comprises”.
The limitation “at least” in claim 11 should be deleted. The limitation “at least” suggests that the entire sample can be removed prior to detection, which would not enable the claimed method. 
The limitation “location” in claim 15 should be changed to “locations”. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 7, 11 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 is indefinite because the species of the Markush group overlap in scope (e.g. post-translationallly modifiable sequence can constitute a supramolecular recognition sequence). Consequently, the metes and bounds of the individual species of the Markush group are unclear. The species of a Markush group should be distinct from one another. 
Claim 7 is indefinite because there is no antecedent basis for the limitation “said detection region”. 
Claim 11 is indefinite because the limitation “is removed” is recited in passive voice, in contrast to the other claimed steps which are recited in active voice (e.g. “detecting”). Consequently, it is unclear whether the limitation “is removed” is intended to further limit the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (US 2014/0030717 A1) in view of Albrecht et al. (US 2009/0136582 A1) and Kokoris et al. (US 2012/0071330 A1).
With respect to claim 1, Zhong et al. disclose a method of detecting a target analyte in a biological sample (see [0057]), the method comprising the steps of:
providing a microfluidic device, said device comprising (see Fig. 1D): 
a planar substrate (PDMS layer) comprising a sample inlet well (one of the terminal wells 30) positioned above a sample chamber (part of channel 40 below sample inlet well) in or on the substrate and a detection chamber (see [0009]) in fluid communication with the sample chamber via a microfluidic channel (part of channel 40 connecting sample chamber and detection chamber) extending from the sample chamber to the detection chamber; and 
a washing chamber (another one of the wells 30) positioned along the microfluidic channel 40  intermediate to the sample chamber and the detection chamber; and 
a magnet positioned external and adjacent to said microfluidic channel, wherein said magnet is translatable along a plane parallel and to the plane of said microfluidic channel (see [0038] and [0055]);
incubating said biological sample with a first biosensor in said sample chamber, wherein said first biosensor comprises a magnetic particle attached to a plurality of reporter molecules (ligands) (see [0052]); 
transferring said incubated sample and said first biosensor to said wash chamber (see [0020]); 
introducing a wash fluid (see [0006]) into said wash chamber to yield a first washed biosensor (see [0038]); 
magnetically transferring said first washed biosensor to said detection chamber (see [0013] and [0038]) by translating said magnet along a plane parallel to said microfluidic channel from a position adjacent said wash chamber to a position adjacent said detection chamber (see [0055]); 
eluting the target analyte from the biosensor (see [0038]); 
magnetically transferring the biosensor away from the detection chamber to a waste chamber (see [0013] and [0071]); and

The method disclosed by Zhong et al. differs from the claimed invention in that Zhong et al. do not disclose that the magnetic particle is a nanoparticle. In addition, Zhong et al. do not disclose separating the reporter molecules from the magnetic particle and detecting the separated reporter molecules. 
Regarding the use of a nanoparticle, Albrecht et al. disclose the use of magnetic nanoparticles as substrates onto which ligands and reporter molecules are bound for the purpose of assaying biomolecules (see [0075]-[0076]). According to Albrecht et al., the use of such nanoparticles for assaying biomolecules is well-known in the art (see [0006]). In light of the disclosure of Albrecht et al. and given that the disclosure of Zhong et al. is lacking details regarding the magnetic particle, it would have been obvious to one of ordinary skill in the art to use magnetic nanoparticles such as the one disclosed by Albrecht et al. as the nanobiosensor in the Zhong et al. method. 
Regarding the step of separating the reporter molecules from the magnetic particle, Kokoris et al. disclose a method of detecting a biological analyte, the method comprising the steps of (see Figs. 1-2 and [0093]-[0094]):
providing a magnetic bead 180 releasably coupled to a reporter molecule 130 via a cleavable linker 182;
hybridizing the reporter molecule 130 with the analyte 115;
cleaving the hybridized reporter molecule 130 from the magnetic bead 180 at the site of the linker 182; and
detecting a reporter code of the cleaved hybridized reporter molecule 130, the reporter code indicative of the hybridization of the reporter molecule with the analyte. 
According to Kokoris et al., the method exhibits high specificity and sensitivity, enables high-level multiplexing, rapid reconfiguration for addition of new biomarkers, and flexible targeting (see [0006]-[0010]). In light of the disclosure of Kokoris et al., it would have been obvious to one of ordinary skill in the art to implement the Kokoris et al. method into the Zhong et al. method. If the Zhong et al. method is modified pursuant to the teachings of Albrecht et al. and Kokoris et al., the first nanobiosensor would 
cleaving the reporter molecule from the magnetic nanoparticle at the site of the linker, wherein the reporter molecule is hybridized to the target analyte; and
detecting a reporter code of the hybridized reporter molecule, the reporter code indicative of the hybridization of the reporter molecule with the target analyte (see Kokoris et al.). 
With respect to claim 2, the magnetic nanoparticle of the modified Zhong et al. method would be releasably attached to a plurality of said reporter molecules via respective release units (linkers 182, see Kokoris et al.), wherein said release units are reducible disulfide bridges (see [0047] of Kokoris et al.).
With respect to claims 3 and 4, the magnetic nanoparticle of the modified Zhong et al. method would comprise an iron core and a gold shell (see [0035] of Albrecht et al.).  
With respect to claim 5, the reporter molecules of the modified Zhong et al. method would comprise a detectable label 111 and a target analyte recognition sequence 126/127 (see Fig. 1 of Kokoris et al.). While Kokoris et al. disclose that the target analyte recognition sequence is a nucleotide sequence for hybridizing a complementary nucleotide sequence of the target analyte, it would have been obvious to one of ordinary skill in the art to use a peptide sequence as the target analyte recognition sequence if the method is designed to detect a protein rather than a nucleic acid. 
With respect to claim 6, the peptide sequence would constitute a supramolecular recognition sequence (i.e. it comprises of several or many molecules).
With respect to claim 7, Kokoris et al. disclose that the detectable label can be a fluorophore (see [0020]), meaning that the detecting step of the modified Zhong et al. method would comprise exposing the label to an energy source (light) to generate a detectable signal (fluorescence) from said label.
With respect to claim 8, Zhong et al. disclose that the device may include a manipulation means to promote mixing between the biological sample and the biosensor (see [0043]). While Zhong et al. do not details regarding the manipulation means, Zhong et al. also disclose the use of vortexing to promote mixing (see [0061]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art 
With respect to claim 9, Zhong et al. disclose that the movement of the magnet under the microfluidic channel 40 can be controlled by a computer (see [0055]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to position the magnet on a translatable stage that is actuated by the computer.  
With respect to claim 10, the microfluidic channel further comprises one or more valves to provide forward and/or back pressure in said channel (see [0046]).   
With respect to claims 11 and 12, a portion of the biological sample is removed via a waste outlet (purification well) (see [0006] of Zhong et al.) prior to magnetically transferring the first washed nanobiosensor to the detection chamber. By virtue of having less biological sample in the detection chamber relative to the sample chamber, the concentration of the first nanobiosensor in the detection chamber must be greater than the concentration of the first nanobiosensor in the sample chamber.  
With respect to claim 13, the detection chamber further comprises one or more inlets (top opening, see Fig. 1D) for applying an electrical current into said detection chamber. The limitation “for applying an electrical current into said detection chamber” is recitation of intended use that does not further limit the claimed invention. To anticipate the claim, prior art need only teach one or more inlets associated with the detection chamber. 
With respect to claim 14, the method disclosed by Zhong et al. involves the use of a plurality of biosensors (see [0005]). Consequently, the incubating step comprises incubating additional biosensors with the biological sample in the sample chamber. Moreover, Zhong et al. disclose that more than one analyte can be detected (see [0029]), and disclose the use of various reporter molecules (see [0052]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to provide the plurality of nanobiosensors of the modified Zhong et al. method with different reporter molecules, wherein the respective reporter molecules are specific for different target analytes.   
Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  
The combination of Zhong et al., Albrecht et al. and Kokoris et al. disclose a method of detecting a biological analyte using a microfluidic device, as discussed above. However, none of the documents disclose or suggest performing isoelectric focusing of reporter molecules inside a detection chamber of a microfluidic device and subsequently detecting the locations of said reporter molecules in said detection chamber, as recited in claims 15-18.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/             Primary Examiner, Art Unit 1796